., ·-·~··~~~~~-~~--=~~~~~~~~~-~~~~~I '7)-
!:_0 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of l   !1'111·




                                                                                                                                                      I!
                                       UNITED STATES DISTRICT COURT
                                                                                                                                                      1'1
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE                                           Ii
                                                                                                                                                        I:
                                       v.                                       (For Offenses Committed On or After November 1, 1987)
                                                                                                                                                        1:
                                                                                                                                                       I
                                                                                CaseNumber: 3:19-mj-22011                                              I
                     Guadalupe Moguel-Barojas                                                                                                          I
                                                                                L. Maree      ~                                                        I,
                                                                                Defendant's, ttorney
                                                                                                                                                       1:

 REGISTRATION NO. 75112298
                                                                                                                                                        I
                                                                                                                                                          1:
                                                                                                                                                         I'
                                                                                                          MAY 2 1 2019                                   I
 THE DEFENDANT:                                                                                                                                         I
  IZI pleaded guilty to count(s) 1 of Complaint                               CLEf?1(. '·'·". 'J'. :CTF'.~.T crv 1rrr                                     I'
                                                ~~~~~~~~~~~~~~~f-»=~~~~~~~~~~--+~-


  D was found guilty to count(s)                                           g~unc:;; uisi;;;:r er c,\1;!;;:~;1;~;~                                         j,
                                                                                                                                                           I'I
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                    Nature of Offense                                                             Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

  D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




  D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                 dismissed on the motion of the United States.

                                                                  IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                   /

                                'CJ, TIME SERVED                           D                                         days

  !RI Assessment: $10 WAIVED                       !RI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removflL ,    1- - I\. If n l\ 02J I
  CJ- Court recommends defendant be deported/removed with relative, 1"W\ \,u I•\ VCi -'j,we charged in case
                                                                               0

   Iii\ IV\1 ··/ 2 C d-d--                  .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, May 21, 2019
                                                                            Date of Imposition of Sentence


 Received      ~~~~~~~~-

               DUSM                                                            nitfmP.oLocK
                                                                               UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                        3:19-mj-22011
